DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020, May 23, 2019, and April 30, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/398,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instance application
Application 16/398,508
Copending Application
Applicant 16/398,451
Differences:
Claims 1-7,20-13,15-23
Claims 1-6, 9-10, 12-14, 16-24
Claims 1-6, 9-10, 12-14, 16-24 of copending application 16/389,451 read upon the metal layers and sawbow lines of the instance application 16/398,508



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, wherein the first sawbow line and the second sawbow line cross one another in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the wherein the first sawbow line crosses the second sawbow line when within the scribe line in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the wherein the first, second and third sawbows are directly connected to each other claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding claims 3-7,10,11, 19-23. Claims 3-7, 10, 11, 19-23 are objected to because of the following informalities:  
Claims 3-7, 10, 11, 19-23 recites the limitation "the wafer" in the last line of the claim language which should be amended as –the semiconductor wafer—to provide sufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13,15-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10.  Claim 10 recites the limitation “wherein the first sawbow line and the second sawbow line cross one another” in the claim language.
Applicant’s originally filed specification fails to disclose wherein the first sawbow line and the second sawbow line cross one another.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.
Claims 13, 15-18 rejected for dependence upon a 112(a) instance claim.

Regarding claim 18.  Claim 18 recites the limitation “wherein the first sawbow line crosses the second sawbow line when within the scribe line” in the claim language.
Applicant’s originally filed specification fails to disclose the first sawbow line crosses the second sawbow line when within the scribe line.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.

Regarding claim 22.  Claim 22 recites the limitation “wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer; and wherein the third metal layer is in between the first metal layer and the second metal layer” in the claim language.
Applicant’s originally filed specification fails to disclose written support for wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer; and wherein the third metal layer is in between the first metal layer and the second metal layer.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.
Claim 23 rejected for dependence upon a 112(a) instance claim.

Regarding claim 23.  Claim 23 recites the limitation “wherein the first, second and third sawbows are configured to be directly connected to each other” in the claim language.
Applicant’s originally filed specification fails to disclose written support for wherein the first, second and third sawbows are configured to be directly connected to each other.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  3-7, 10-11, 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3.  Claim 3 recites the limitation "the first sawbow line" in the last line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7, 10, 19-23 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 4.  Claim 4 recites the limitation “a first sawbow line” in the second line of the claim language.  Claim 4 depends upon claim 3 which states the first sawbow line
It is unclear to the examiner as what relationship of a first sawbow line in claim 4 is to the first sawbow line of claim 3 upon which it depends.
Claims 5-7, 10, 19-23 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 15.  Claim 15 recites the limitation "the portion" in the first line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 23. Claim 23 recites the limitation "the first, second and third sawbows" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

In addition, claims 23 recite the limitation “wherein the first, second and third sawbows are configured to be directly connected to each other” in the claim language.
It is unclear how the first, second, and third sawbows are directly connected to each other. It is unclear as to what is encompassed by this limitation.  
It is unclear as to the examiner as to how wherein the first, second and third sawbows are configured to be directly connected to each other.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 12, 13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reber et al (U.S. 2015/0200146).

Regarding claim 1.  Rebel et al discloses a semiconductor wafer (FIG. 5, item 530), comprising: 
a first chip (FIG. 5, item DIE 1); 
a second chip (FIG. 5, item DIE 2); 
a scribe line (FIG. 5, item 304) configured to be cut during wafer dicing; and
a sawbow line (FIG. 5, items 522/524), within the scribe line (FIG. 5 item 304); wherein the sawbow line (FIG. 5, items 522/524) couples the first chip (FIG. 5, item DIE 1) to the second chip (FIG. 5, item DIE 2)

Regarding claims 12 and 13. Reber et al discloses 
a first chip (FIG. 5, item Die 1) formed within a semiconductor wafer (FIG. 5, item 530), comprising: 
a circuit (FIG. 5, item 532); 
a first sawbow line (FIG. 5, item L2) coupled to the circuit (FIG. 5, item 532); and
a second sawbow line (FIG. 5, item L5) coupled to the circuit (FIG. 5, item 532), 
wherein the first sawbow line (FIG. 5, item L2) and the second sawbow (FIG. 5, item L5) are configured to be coupled to a scribe line (FIG. 5, item SCRIBE LINE) and a second chip (FIG. 5, item 534) formed within the semiconductor wafer (FIG. 5, item 530);  
wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the first chip based on a signal carried on at least one of the first sawbow line and the second sawbow line ([0028] “the supporting circuits may generate signals to disable one or more modes of operation (e.g., test mode, programming mode, etc.) after the wafer has been cut”. Paragraph [0031] of Applicant’s specification states that “When the die has been cut, the sawbow ok signal may disable operation of one or more the circuits on the die, e.g., may disable the die circuits from entering a test mode and/or program mode.”
(FIG. 7 and 10 show [0028], i.e. Once the test circuitry 536 has been used to test the device circuitry 532/534 and/or is used for other test purposes, the test circuitry 536 is no longer needed. As described herein, when one or more cuts are made within the scribe lane 304 to singulate the semiconductor dice 310A/310B, the self test circuitry 536 is discarded).
The limitation “wherein the first sawbow line and the second sawbow are configured to be coupled to a scribe line and a second chip formed within the semiconductor wafer; wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the first chip based on a signal carried on at least one of the first sawbow line and the second sawbow line; wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer” is intended use in a device claim.
As long as the limitation “the first sawbow line, the second sawbow line, the supporting circuit” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 15. Reber et al discloses all the limitations of the chip of claim 12 above.
 Reber et al further discloses wherein the portion of the first sawbow line (FIG. 5, item L2) and the portion of the second sawbow line (FIG. 5, item L5) are on different layers.

Regarding claim 16. Reber et al discloses all the limitations of the chip of claim 15 above.
Reber et al further discloses further comprising: a metal layer (FIG. 5, item 526; [0027], i.e. interconnect structures 522, 524, and 526 are formed using a plurality of metal layers and vias between these metal layers), wherein the metal layer is over at least one of the first sawbow line (FIG. 5, L2) and the second sawbow line (FIG. 5, L5).

Claims 1, 3-7, 10-13 ,17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gercekci et al (U.S. 4,446,475).

Regarding claim 1. Gercekci et al discloses a semiconductor wafer (FIG. 1), comprising: 
a first chip (FIG. 2, items 14); and 
a second chip (FIG. 2, items 13); 
a scribe line (FIG. 2, item 12) configured to be cut during wafer dicing; 
a sawbow line, within the scribe line (FIG. 2, items 24-29 crosses item 12);
Wherein the sawbow line (FIG. 2, items 24-29) couples the first chip (FIG. 2, items 14) to the second chip (FIG. 2, items 13).
The limitation “a scribe line configured to be cut during wafer dicing” is intended use of the scribe line. As long as the limitation “a scribe line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3. Gercekci et al discloses all the limitations of the wafer of claim 1 above.
Gercekci et al further discloses wherein the first chip includes a supporting circuit coupled to the first sawbow line (Col 2, lines 61-62, i.e. Lines 27, 28 and 29 are connected to circuitry on chip 14).
 
Regarding claim 4. Gercekci et al discloses all the limitations of the wafer of claim 3 above.
Gercekci et al further discloses wherein the sawbow line (FIG. 2, items 24-29) is a first sawbow line (FIG. 2, items 24-29); 
further comprising a second sawbow line (FIG. 2, items 24-29); Page 2 of 1116/39850882138396US01
wherein the first sawbow line (FIG. 2, items 24-29) is configured to carry a first signal from the supporting circuit (Col 2, lines 61-62, i.e. Lines 27, 28 and 29 are connected to circuitry on chip 14) to the second chip (FIG. 2, items 14); and
wherein the second sawbow line (FIG. 2, items 24-29) is configured to carry a second signal from the second chip (FIG. 2, items 13) to the supporting circuit (Col 2, lines 61-62, i.e. Lines 27, 28 and 29 are connected to circuitry on chip 14). 
The limitation “wherein the first sawbow line is configured to carry a first signal from the supporting circuit to the second chip; and wherein the second sawbow line is configured to carry a second signal from the second chip to the supporting circuit” is intended use in a device claim.
As long as the limitation “the first sawbow line, the second sawbowline, the supporting circuit, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 5. Gercekci et al discloses all the limitations of the wafer of claim 4 above.
Gercekci et al further dislcose wherein the supporting circuit is configured to determine a state of at least one of the first chip or the second chip based on the second signal (Col 2, line 68 to Col 3, lines 1-3, i.e.  When the wafer containing chips 13 and 14 is broken up along scribe line 12 these interconnecting lines will be broken thereby disabling access to the coded portion of the memory).

Regarding claim 6. Gercekci et al discloses all the limitations of the wafer of claim 4 above.
 wherein the supporting circuit is configured to disable a predetermined mode of operation of the first chip based on the second signal (Col 2, lines 61-62, i.e. Lines 27, 28 and 29 are connected to circuitry on chip 14; Col 2, line 68 to Col 3, lines 1-3, i.e.  When the wafer containing chips 13 and 14 is broken up along scribe line 12 these interconnecting lines will be broken thereby disabling access to the coded portion of the memory).
The limitation “supporting circuit is configured to disable a predetermined mode of operation of the first chip based on the second signal” is intended use in a device claim.
As long as the limitation “the supporting circuit, and the first chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  

Regarding claim 7. Gercekci et al discloses all the limitations of the wafer of claim 4 above.
 Gercekci et al further discloses wherein the predetermined mode of operation is a test mode (Col 2, lines 47-50, i.e. While the chip is on the wafer access to the circuit can easily be made by use of the contact pads during probe testing of the wafer.)

Regarding claim 10. Gercekci et al discloses all the limitations of the wafer of claim 4 above.
 Gercekci et al further discloses wherein the first sawbow line and the second sawbow line cross one another (Col 4, lines 18-19, i.e.  the control lines cross the scribe line)

Regarding claim 11. Gercekci et al discloses all the limitations of the wafer of claim 4 above.
 Gercekci et al further discloses wherein the sawbow line is a ground line (FIG. 4, item ground; Col 3, lines 67-68, i.e. The gate electrode of transistor 50 is connected to a reference potential illustrated as ground by resistor 53)

Regarding claim 12. Gercekci et al discloses a first chip formed within a semiconductor wafer (FIG. 1), comprising:
a circuit (FIG. 2, item 13);
a first sawbow line (FIG. 2, items 19) coupled to the circuit (FIG. 2, items 13)
a second sawbow line (FIG. 2, items 27) coupled to the circuit (FIG. 2, items 21, 23, 24, 26), 
wherein the first sawbow line (FIG. 2, items 22) and the second sawbow line (FIG. 2, items 22) are configured to be coupled to a scribe line (FIG. 2, item 12) and a second chip (FIG. 2, item 14) within the semiconductor wafer (FIG. 1, item 10)
wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the chip based on a signal carried on at least one of the first sawbow line and the second sawbow line (Col 2, lines 47-55, i.e. While the chip is on the wafer access to the circuit can easily be made by use of the contact pads during probe testing of the wafer. At this time a desired code or information can be placed in a programmable read-only-memory (PROM) contained on the chip. Once the wafer is broken up along the scribe lines this easy access to that portion of the PROM is eliminated)
The limitation “wherein the first sawbow line and the second sawbow are configured to be coupled to a scribe line and a second chip formed within the semiconductor wafer; wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the first chip based on a signal carried on at least one of the first sawbow line and the second sawbow line; wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer” is intended use in a device claim.
As long as the limitation “the first sawbow line, the second sawbow line, the supporting circuit” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 13. Gercekci et al discloses all the limitations of the chip of claim 12 above.
Gercekci et al further discloses wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer (Col 2, lines 47-50, i.e. While the chip is on the wafer access to the circuit can easily be made by use of the contact pads during probe testing of the wafer.)

Regarding claim 17.  Gercekci et al discloses all the limitations of the chip of claim 12 above.
Gercekci et al further discloses further comprising: wherein the first sawbow line is a ground line (Col 4, lines 2-5, i.e.  the gate electrode of transistor 52 is connected to ground by resistor 55). 

Regarding claim 18.  Gercekci et al discloses all the limitations of the chip of claim 12 above.
Gercekci et al further discloses wherein the first sawbow line crosses the second sawbow line within the scribe line (Col 4, lines 7-10, i.e. The control line going from the gate electrode of one transistor to the next transistor extends pass the edge of the integrated circuit chip illustrated by scribe line 40).

Regarding claim 19. Gercekci et al discloses all the limitations of the chip of claim 4 above.
Gercekci et al further discloses wherein the first sawbow line (FIG. 2, items 24-29) is configured to carry power from the first chip (FIG. 2, items 14) to the second chip (FIG. 2, items 13).
The limitation “wherein the first sawbow line is configured to carry power from the first chip to the second chip” is intended use in a device claim.
As long as the limitation “the first sawbow line, the first chip, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 20. Gercekci et al discloses all the limitations of the chip of claim 19 above.
Gercekci et al further discloses wherein the second sawbow line (FIG. 2, items 24-29) is configured to carry power from the second chip (FIG. 2, items 13) to the first chip (FIG. 2, items 14).  
The limitation “wherein the second sawbow line is configured to carry power from the second chip to the first chip” is intended use in a device claim.
As long as the limitation “the second sawbow line, the second chip, the first chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 21. Gercekci et al discloses all the limitations of the chip of claim 4 above.
Gercekci et al further discloses further comprising a third sawbow line (FIG. 4, item 59); wherein the third sawbow line is a ground line (Col 4, lines 2-5, i.e.  the gate electrode of transistor 52 is connected to ground by resistor 55. The gate electrodes of transistors 50, 51, and 52 are all connected together to a control signal).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gercekci et al (U.S. 4,446,475) as applied to claim 21 above, and further in view of Reber et al (U.S. 2015/0200146).

Regarding claim 22. Gercekci et al discloses all the limitations of the chip of claim 21 above.
Gercekci et al discloses  the first sawbow line (FIG. 2, items 24-29); the second sawbow line (FIG. 2, items 24-29); the third sawbow line (FIG. 4, item 59); 
Gercekci et al fails to explicitly disclose wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer;  wherein the third metal layer is in between the first metal layer and the second metal layer.
Reber et al teaches wherein the first sawbow line (FIG. 5, item L2/item 522) is in a first metal layer ([0027], i.e. interconnect structures 522, 524, and 526 are formed using a plurality of metal layers and vias between these metal layers); wherein the second sawbow line is in a second metal layer (FIG. 5, item 522/item L5); wherein the third sawbow line (FIG. 5, item 522/item L4) is in a third metal layer; and wherein the third metal layer (FIG. 5, item 522/item L4) is in between the first metal layer (FIG. 5, item 522/item L2) and the second metal layer (FIG. 5, item 522/ item L5).
Since Both Gercekci et al and Reber et al teach metal lines with a scribe region, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the chip as disclosed in Gercekci et al with the wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer;  wherein the third metal layer is in between the first metal layer and the second metal layer as disclosed by Reber et al.  The use of interconnect structures formed using a plurality of metal layers and vias between these metal layers in Reber et al provides for a protective metal barrier that extends from the surface of the die to the substrate (Rebel et al, [0004]).

Regarding claim 23.  Gercekci et al discloses all the limitations of the chip of claim 22 above.
Reber et al further discloses wherein the first (FIG. 5, L2), second (FIG. 5, L5) and third (FIG. 5, L4) sawbows are configured to be directly connected to each other ([0027], i.e. interconnect structures 522, 524, and 526 are formed using a plurality of metal layers and vias between these metal layers).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reber et al (U.S. 2016/0064294) discloses seal rings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                             /SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822